Douglas, J.,
dissenting. Because I favor the granting of a special remedy providing appellant in this case, and others similarly situated, with a cash award based upon a determination of her past contributions rather than an award based upon a determination of her “vested interest” in the appellee’s future earnings, I respectfully dissent.
Like the majority, I must reject the proposition that appellee’s educational degree, received while the appellant worked and contributed financially to the cost of obtaining the degree, is “property,” subject to equitable distribution upon dissolution of the marriage. Similarly, I reject appellant’s contention that she is entitled to an award based upon a highly speculative determination of the present value of the assumed future earnings of her veterinarian spouse. However, I do believe that a wife9 who has put her husband through school is at least entitled to be repaid or allowed *124to recover her “investment” to prevent what otherwise would amount to unjust enrichment on the part of the degreed spouse.
The majority, in recognition of the need to fairly compensate appellant for her financial support of the appellee during his years in school, has fashioned a remedy which incorporates a consideration of appellee’s projected enhanced future earnings as an element in reaching an appropriate award of alimony pursuant to R.C. 3105.18. There are, however, problems with this approach, which cause me to question (1) whether the lower courts will really be able to do justice to the parties under such a scheme and (2) whether alimony is the most effective way to provide compensation in a case such as this, where the marriage is dissolved before the wife has realized any real or substantial benefits from her husband’s advanced degree.
In the first instance, if, as the majority has held, reducing the future value of a degree to its present value is too speculative a process upon which to base a property award, requiring courts to consider the future value of a veterinary degree “in reaching an equitable award of alimony * * *” is likewise unfair. The latter process requires the trial court to make the same “predictions” regarding the “future earnings of a ‘typical’ professional in a given field” and to rely upon the same assumptions of continued employment in a certain career path, as the former process. Stated differently, an increased, non-modifiable alimony award, granted to the wife based upon an assumption of enhanced future earnings by her spouse is as potentially unfair as is “[a] division of property based upon the estimated [future] value of a professional degree.”
A better approach is one which provides for the recoupment of the actual expenditures of the wife with interest on this amount at the legal rate. R.C. 1343.03(A). The determination of such expenditures would involve minimal speculation, if any, and this “restitution” approach is what many courts have found to be most equitable in these cases.10
As to the propriety of providing compensation to the wife by an award of alimony, I have two concerns. First, alimony is primarily a mechanism by which support is provided. See, e.g., Fickel v. Granger (1910), 83 Ohio St. 101, paragraph one of the syllabus. Therefore, even in light of a degreed spouse’s enhanced earning potential, a court might award alimony to cover the wife’s living expenses (maintenance) but not her educational or other rehabilitative expenses since such expenses may not be included in the court’s definition of support. As such, alimony would not provide an equitable return to the wife who paid for her husband’s tuition, books and other educational expenses, in addition to his living expenses.
*125Second, alimony is dependent upon such factors as the recipient’s income, subsequent marital status and, in some cases, the recipient’s life style or moral behavior.11 Thus, as noted by the court in Hubbard v. Hubbard (Okla. 1979), 603 P. 2d 747, 751-752:
“Equity would not be served by holding * * * that * * * [the wife’s] recovery be limited to alimony for support and maintenance. To do so would force her to forego remarriage and perhaps even be celibate for many years simply to realize a return on her investments and sacrifices * * * >>12
Rather than provide compensation by way of increased alimony, what is needed, in cases such as the one at bar, is a special remedy, which is responsive to the contributing spouse’s equitable claim to repayment for the “investment” made in the degreed spouse’s education. This award, providing equitable redemption of the “investment” of the contributing spouse, should not be subject to the subsequent income or marital status of the recipient. Additionally, restitution should certainly bear no relationship to archaic requirements of chastity, particularly since such requirements have never been applied to men. For example, in the case sub judice, while the court required Mrs. Stevens to remain celibate, as a condition for continued receipt of alimony, Mr. Stevens was, at that moment, living with another woman. This double standard has more than a modicum of unfairness.
An award based upon a theory of reimbursement would involve the use of a formula including these factors: the calculation of the wife’s total financial contribution to the couple’s support and to the school expenses of the husband; reduced by the amount thereof which represents the cost of the wife’s individual support; and further reduced by whatever financial contribution the husband made to the couple’s support and to his school expenses. The balance would then be recompensable and reimbursable to the wife as her contribution.13
*126A lump sum cash repayment of the wife’s contribution would be of greatest advantage as it could serve to provide the wife with needed additional funds for rehabilitation or readjustment purposes and it would avoid ongoing strife between the parties. However, in those instances'where repayment in this form is not possible, redistribution of other marital assets may be ordered to achieve a similar immediate settlement of this obligation. In cases, such as this, where there is little cash or property available upon divorce, restitution should be ordered by way of such fixed periodic payments, as determined by the court to be reasonable and fair under the circumstances. In addition, it would be appropriate that the total amount determined to be due be collateralized, by insurance or otherwise, to assure payment in the event of the death of the obligor.
Finally, it is important to note that an award of reimbursement and an award of alimony are not mutually exclusive. Rather, the amount awarded to the contributing spouse becomes one of the factors to be weighed pursuant to R.C. 3105.18(B)(4) and (B)(9) in determining the appropriateness of an award of alimony.
In conclusion, I am grateful that I am not the trial judge to whom this case is remanded as, in my judgment, it is not at all clear what the majority opinion would have me do, in dollars and cents, to equitably compensate Mrs. Stevens for her sacrifices.

 For the sake of convenience, and because it has been the situation in all reported cases to date, the contributing spouse will be referred to as the wife. Certainly, justice would require the same result if the roles of the parties were reversed.


 See Hubbard v. Hubbard (Okla. 1979), 603 P. 2d 747; DeLa Rosa v. DeLa Rosa (Minn. 1981), 309 N.W. 2d 755; Inman v. Inman (Ky. 1982), 648 S.W. 2d 847; Mahoney v. Mahoney (1982), 182 N.J. Super. 598, 442 A. 2d 1062; In re Marriage of Lundberg (1982), 107 Wis. 2d 1, 318 N.W. 2d 918; In re Marriage of Sullivan (1984), 37 Cal. 3d 762, 209 Cal. Rptr. 354, 691 P. 2d 1020.


 Although this court, in Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399 [75 O.O.2d 474], paragraph three of the syllabus, has rejected the latter factor except as it relates to the need for support, the other factors still serve to determine whether alimony is to be awarded or continue, and affects the amount of the award.


 I note, however, that an award of such compensation in the form of alimony would provide the recipient with one important advantage. Pursuant to Section 523(a)(5), Title 11, U.S. Code, a debt owed “to a spouse, former spouse, or child of the debtor, for alimony to, maintenance for, or support of such spouse or child, in connection with a separation agreement, divorce decree, or other order of a court of record or property settlement agreement, * * *” is not dischargeable in bankruptcy. See, also, Lemert v. Lemert (1905), 72 Ohio St. 364. Thus, possibly, the amount awarded as restitution for the contributing spouse’s “investment” in the education aid degree of her former spouse might be given the nomenclature of “equitable redemption alimony.”


 The amount of compensation to which the wife is entitled should be further reduced in cases where the marriage has lasted for some time after the degree was received and where *126the wife has shared substantially in the professional earnings of the husband. See West’s Annot. Cal. Civ. Code Section 4800.3 which states in part:
“(c) The reimbursement and assignment required by this section * † * [to be made to the community property of the parties by the degreed spouse] shall be reduced or modified to the extent circumstances render such a disposition unjust, including but not limited to any of the following:
“(1) The community has [i.e., both parties to the marriage have] substantially benefited from the education, training, or loan incurred for the education or training of the * * * [degreed spouse]. There is a rebuttable presumption, affecting the burden of proof, that the community has not substantially benefited from community contributions to the education or training made less than 10 years before the commencement of the proceeding, and that the community has substantially benefited from community contributions to the education or training made more than 10 years before the commencement of the proceeding.”
The “rebuttable presumption” approach to the determination of whether the contributing spouse has “substantially benefited” from the professional earnings of the degreed spouse strikes an appropriate balance by which courts in this state may be guided. Applying this “rebuttable presumption” approach to the present case, the wife would be presumed to be entitled to full recovery of her contributions unless the husband can prove “such a disposition unjust.”